Citation Nr: 0815369	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right back and posterior chest 
with retained foreign bodies, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right hip with retained foreign 
bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans'Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in March 2008.  A transcript of his 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2008 hearing, the veteran testified that he was 
scheduled the following week with a VA provider for an 
evaluation of his shrapnel fragment wound residuals.  The 
report of this treatment is not of record.  

The Board also observes that the veteran testified that he 
used a cane for ambulation due to his shrapnel fragment 
injuries.  The most recent VA examination for rating purposes 
was carried out in April 2005.  The veteran did not use a 
cane at that time.  His current use of a cane suggests a 
worsening of his right hip disability.

The April 2005 examination did not include an evaluation of 
residuals of shell fragment wounds to the right back and 
posterior chest.  The Board concludes that a current 
examination should be carried out to determine the current 
level of disability.

With respect to the veteran's claim of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right back and posterior chest, the Board notes that the 
October 2005 rating decision increased the evaluation of this 
disability to 10 percent pursuant to Diagnostic Code 5319.  
The disability had been previously evaluated under Diagnostic 
Code 7805, for scars.  Diagnostic Code 5319 contemplates 
injury to the muscles of the abdominal wall.  As the 
disability in question involves the veteran's back, the AOJ 
should, upon future adjudication, consider application of the 
criteria for injury of the spinal muscles found at Diagnostic 
Code 5320.

Finally, the Board notes that additional evidence in the form 
of a letter from the veteran's sister was received in April 
2008.  This evidence has not been reviewed in the first 
instance by the AOJ.  Further adjudication of the veteran's 
claims should include a review of this evidence.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record 
all VA treatment records for the period 
from December 2005 to the present.

2.  Schedule the veteran for a VA 
examination or examinations determine the 
exact nature and extent of his shrapnel 
fragment wounds of the right back and 
posterior chest and of the right hip.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should include a 
comprehensive discussion of the nature of 
the initial injuries, to the extent 
known, as it relates to all current 
complaints, including degenerative 
changes. 

The examiner should clearly identify all 
residuals of the in-service wounds to the 
veteran's right back and posterior chest 
and the right hip, to include neurologic 
and muscle manifestations.  Any 
identified muscle injuries should include 
a description of the muscle group 
involved and should be characterized as 
moderate, moderately severe, or severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the AOJ should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AOJ 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



